Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 12 is objected to because “divider structure” in line 2 should be --divider structure.--.
Claim 13 is objected to because “an inlet” in line 2 should be --a second inlet-- (to distinguish between the inlet of the lubricant outlet channel and the supply inlet).
Claim 15 is objected to because of the following informalities:
 “the inlet” in lines 1-2 should be --the second inlet-- (to accompany the suggested remedy of the objection to claim 13 described above);
“or inlet” in line 3 should be --the second inlet-- (to accompany the suggested remedy of the objection to claim 13 described above).
Claim 16 is objected to because “the inlet” in line 1 should be --the second inlet are-- (to accompany the suggested remedy of the objection to claim 13 described above).
Claim 17 is objected to because “which contains a lubricant” in line 4 should be --the wet chamber contains a lubricant--.
Claim 19 is objected to because “the bearing” in line 1 should be --the bearing assembly--.
Claim 20 is objected to because “the rotation” in lines 1-2 should be --a rotation--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
divider structure (claims 1, 11, and 12) --  “divider structure 90” (see Para 21 of instant specification and Figs. 3 and 5);
rotating assembly (claims 1, and 17) -- “various rotating assemblies such as the gear assembly 84” (see Para 42 of instant specification and Fig. 5).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cliborn (U.S. 2,615,533).

    PNG
    media_image1.png
    623
    835
    media_image1.png
    Greyscale


Re claim 1:
Cliborn discloses an air turbine starter (Fig. 1, Title - “Self-Lubricated Turbine Drive” (person having ordinary skill in the art would recognize the turbine drive depicted in Fig. 1 as a type of turbine starter; see Col. 1, Lines 13-18)) comprising: 
a housing (10, casing - Col. 2, Line 30 (a type of housing as shown in Fig. 1)) having a divider structure (12, casings or forgings - Col. 2, Lines 30-31 (a type of divider structure as shown in Fig. 1 as element 12 is shown dividing 42a/46b (which corresponds to the space within elements 42 and 46) from element C (which corresponds to the space within elements 12 and 14))) dividing the housing (10) into a wet chamber (C, chamber - Col. 5, Lines 7 (a type of wet chamber as shown in Fig. 1 and as described in Col. 5, Lines 6-15)) and an air chamber (42a, shroud inlet chamber - Col. 3, Line 67; 46b, smaller diameter portion - Col. 4, Line 14 (person having ordinary skill in the art would recognize elements 42a and 46b collectively as a type of air chamber as shown in Fig. 1  and as described in Col. 3, Line 48 - Col. 4, Line 17)), with the air chamber (42a/46b) having an air supply inlet (42d, inlet - Col. 3, Lines 73-74 (a type of air supply inlet as shown in Fig. 3 and as described in Col. 3, Line 68 - Col. 4, Line 6)) and an air supply outlet (46b, smaller diameter portion - Col. 4, Line 14 (a type of air supply outlet as shown in Fig. 1 and as described in Col. 4, Line 10-17)); 
a bearing assembly (24, pair of anti-friction bearing units - Col. 2, Lines 49-50 (a type of bearing assembly as shown in Fig. 1)); 
a turbine member (32, turbine rotor - Col. 3, Line 10 (a type of turbine member as shown in Fig. 1)) located within the air chamber (42a/46b)(see Fig. 1 - element 32 is shown located in element 42a/46b) and a first drive shaft (22, turbine shaft - Col. 2, Line 48 (a type of first drive shaft as shown in Fig. 1 and as described in Col. 4, Lines 18-31)) coupled to the turbine member (32) and rotatably mounted in the bearing assembly (24)(see Fig. 1 - element 22 is shown coupled to element 32 and rotatable mounted in element 24 as described at Col. 2, Lines 48-53), with the first drive shaft (22) forming a first rotational axis (see Fig. 1 at element 22 (person having ordinary skill in the art would recognize a type of first rotational axis is shown formed at the center of element 22)); 
a rotating assembly (26, gear - Col. 4, Line 32; 50, larger diameter gear - Col. 4, Line 35 (person having ordinary skill in the art would recognize elements 26 and 50 collectively as a type of rotating assembly as shown in Fig. 1 and as described in Col. 4, Lines 32 - Col. 4, Line 45)) located within the wet chamber (C)(see Fig. 1 - element 26/50 are shown located within element C) and a second drive shaft (52, lower gear shaft - Col. 4, Line 36) coupled to the rotating assembly (26/50)(see Fig. 1 and Col. 4, Lines 35-36), with the second drive shaft (52) forming a second rotational axis (see Fig. 1 at element 52 (person having ordinary skill in the art would recognize a type of second rotational axis is shown at the center of element 52)); and 
a lubricant supply portion (see Fig. 1 at element 88 and Col. 5, Lines 46-53 (a type of lubricant supply portion is shown at element 88 and “the top of the chamber C” referenced in Col. 5, Lines 46-53)) having at least one supply inlet (see Fig. 1 at element 12e and Col. 5, Lines 46-53 - “…passages 88…these passages have their inlets on included surfaces 12e…to collect oil thrown to the top of chamber C…”) fluidly coupled to the wet chamber (C)(see Fig. 1 and Col. 5, Lines 46-53 - “…passages 88…these passages have their inlets…to collect oil thrown to the top of chamber C…”) and at least one supply outlet (Modified Fig. 1 above - A (person having ordinary skill in the art would recognize element B as a type of supply outlet (element A must be a type of supply outlet in order to perform the described function at Col. 5, Lines 46-53 - “…a further source of lubrication for the aforementioned bearing units 24…is provided by means of a pair of drain passages 88 and 90…”))) fluidly coupled to the bearing assembly (24)(see Modified Fig. 1 above - element A is shown fluidly coupled to element 24 (see Col. 5, Lines 46-53)) whereby lubricant from the wet chamber (C) can be supplied to the bearing assembly (24) through the lubricant supply portion (see Fig. 1 and Col. 5, Lines 46-53).
Re claim 2:
Cliborn discloses the air turbine starter (Fig. 1) of claim 1 (as described above) wherein the at least one supply inlet (12e) is located in a radial outer half, relative to the second rotational axis (see Fig. 1 at element 52), of the wet chamber (C)(see Fig. 1 above at 12e (person having ordinary skill in the art would recognize element 12e is shown at a type of radial outer half of element C relative to the rotational axis shown at the center of element 52)).
Re claim 3:
Cliborn discloses the air turbine starter (Fig. 1) of claim 2 (as described above) wherein the at least one supply inlet (12e) is located at a radial limit (Col. 5, Line 53 - “…the top of chamber C…” (the top of chamber C is a type of radial limit as shown in Fig. 1)) of the wet chamber (C)(see Fig. 1 and Col. 5, Lines 46-53 - “…These passages have their inlets on inclined surfaces 12e and 14e, respectively, the surfaces 12e and 14e being inclined to collect oil thrown to the top of the chamber C…”).
Re claim 4:
Cliborn discloses the air turbine starter (Fig. 1) of claim 2 (as described above) wherein the at least one supply inlet (12e) is located in a gravitational upper half (Col. 5, Line 53 - “…the top of chamber C…” (the top of chamber C is a type of gravitational upper half of element C as shown in Fig. 1)) of the wet chamber (C)(see Fig. 1 and Col. 5, Lines 46-53 - “…These passages have their inlets on inclined surfaces 12e and 14e, respectively, the surfaces 12e and 14e being inclined to collect oil thrown to the top of the chamber C…”).
Re claim 5:
Cliborn discloses the air turbine starter (Fig. 1) of claim 1 (as described above) wherein the lubricant supply portion (Fig. 1 at element 88) comprises at least one supply inlet portion (Modified Fig. 1 above - B (person having ordinary skill in the art would recognize element B as a type of supply inlet portion; element B corresponds to the portion of element 12e surrounding element 88)) defining the at least one supply inlet (12e) and a channel portion (Modified Fig. 1 above C (person having ordinary skill in the art would recognize element C as a type of channel portion)), and the at least one supply inlet portion (Modified Fig. 1 above - B) has a larger cross-sectional area than the channel portion (Modified Fig. 1 above - C)(see Modified Fig. 1 above - element B (which corresponds to the portion of element 12e surrounding element 88 is shown with a larger cross-sectional area than element C)).
Re claim 9:
Cliborn discloses the air turbine starter (Fig. 1) of claim 1 (as described above) wherein the lubricant supply portion (see Fig. 1 at element 88) is a stand-alone structure (see Fig. 1 at elements 88 and 12 (element 88 is shown fully defined by element 12 which is shown as a type of stand-alone structure (see Col. 2, Lines 27-42))).
Re claim 10:
Cliborn discloses the air turbine starter (Fig. 1) of claim 1 (as described above) wherein the rotating assembly (26/50) is a gear assembly (Col. 4, Lines 32-36 - “…the gear 26 is splined to the innermost end 22c of shaft 22 to rotate therewith. The gear 26 in rotation conventionally meshes a larger diameter gear 50…”).
Re claim 11:
Cliborn discloses the air turbine starter (Fig. 1) of claim 1 (as described above) wherein the bearing assembly (24) is carried by the divider structure (12)(see Fig. 1 and Col. 2, Lines 48-51 - “…bearing units 24 disposed in…casting 12…”).
Re claim 12:
Cliborn discloses the air turbine starter (Fig. 1) of claim 12 (as described above) wherein at least a portion of the lubricant supply portion (Fig. 1 at element 88) is formed by the divider structure (12)(see Fig. 1 at elements 88 and 12 (element 88 is shown fully defined by element 12)).
Re claim 13:
Cliborn discloses the air turbine starter (Fig. 1) of claim 1 (as described above) further comprising a lubricant outlet channel (92, passage - Col. 5, Line 55 (a type of lubricant outlet channel as shown in Fig. 1 and as described in Col. 5, Lines 54-66)) having an inlet (Modified Fig. 1 above - D (person having ordinary skill in the art would recognize element D as a type of inlet of element 92, see Col. 5, Lines 54-66 - “…chambers C1…are drained by the passages 92…”)) fluidly coupled to the bearing assembly (24)(see Modified Fig. 1 above at element D and Col. 5, Lines 54-58 (element D is shown/described fluidly coupled to element 24 through element C1)) and a bearing assembly outlet (Modified Fig. 1 above - E (person having ordinary skill in the art would recognize element E as a type of bearing assembly outlet as element 92 drains element C1 per Col. 5, Lines 54-58 and C1 surrounds the bearing per Col. 5, Lines 40-45)) fluidly coupled to the wet chamber (C)(see Fig. 1 and Col. 5, Lines 54-66 - “…The oil is thus fed back to the central chamber C…”).
Re claim 14:
Cliborn discloses the air turbine starter (Fig. 1) of claim 13 (as described above) wherein the bearing assembly outlet (Modified Fig. 1 above - E) is located in a gravitational lower half of the wet chamber (C)(see Modified Fig. 1 above at element E (person having ordinary skill in the art would recognize element E is shown located in a type of gravitational lower half of element C (element C is interpreted as including element S1)))
Re claim 15:
Cliborn discloses the air turbine starter (Fig. 1) of claim 13 (as described above) wherein one of the at least one supply inlet (12e) or the inlet (Modified Fig. 1 above - D) is fluidly coupled to an upstream portion of the bearing assembly (24)(see Modified Fig. 1 above - element D is shown fluidly coupled to an upstream portion of element 24) and the other of the at least one supply inlet (12e) or inlet (Modified Fig. 1 above - D) is fluidly coupled to a downstream portion of the bearing assembly (24)(see Fig. 1 - element 12 e is shown fluidly coupled to a type of downstream portion of element 24 through element 88).
Re claim 16:
Cliborn discloses the air turbine starter (Fig. 1) of claim 13 (as described above) wherein the at least one supply inlet (12e) and the inlet (Modified Fig. 1 above - D) fluidly coupled to different portions of the bearing assembly (24)(see Modified Fig. 1 above - element 12e and element D are shown fluidly coupled to different portion of element 24).
Re claim 17:
Cliborn discloses a method of lubricating (see Fig. 1 and Title - “Self-Lubricated Turbine Drive…”) a bearing (24, pair of anti-friction bearing units - Col. 2, Lines 49-50) in an air turbine starter (Fig. 1, Title - “Self-Lubricated Turbine Drive” (person having ordinary skill in the art would recognize the turbine drive depicted in Fig. 1 as a type of turbine starter; see Col. 1, Lines 13-18)) having a housing (10, casing - Col. 2, Line 30 (a type of housing as shown in Fig. 1)) defining an air chamber (42a, shroud inlet chamber - Col. 3, Line 67; 46b, smaller diameter portion - Col. 4, Line 14 (person having ordinary skill in the art would recognize elements 42a and 46b collectively as a type of air chamber as shown in Fig. 1  and as described in Col. 3, Line 48 - Col. 4, Line 17)) and a wet chamber (C, chamber - Col. 5, Lines 7 (a type of wet chamber as shown in Fig. 1 and as described in Col. 5, Lines 6-15)), with a turbine member (32, turbine rotor - Col. 3, Line 10 (a type of turbine member as shown in Fig. 1)) located in the air chamber (42a/46b)(see Fig. 1 - element 32 is shown located in element 42a/46b), a bearing assembly (24, pair of anti-friction bearing units - Col. 2, Lines 49-50 (a type of bearing assembly as shown in Fig. 1)) located within the wet chamber (C)(see Fig. 1 - element 24 is shown located within element C1 which is interpreted as part of element C), and a rotating assembly (26, gear - Col. 4, Line 32; 50, larger diameter gear - Col. 4, Line 35 (person having ordinary skill in the art would recognize elements 26 and 50 collectively as a type of rotating assembly as shown in Fig. 1 and as described in Col. 4, Lines 32 - Col. 4, Line 45)) located in the wet chamber (C)( see Fig. 1 - element 26/50 are shown located within element C), which contains a lubricant (Col. 5, Lines 6-8 - “…chamber C…charged with oil…”), the method comprising rotating the rotating assembly (26/50) to apply a force to the at least some of the lubricant (see Fig. 1 and Col. 5, Lines 21-22 - “…oil particles thrown off by the gears…” and Col. 5, lines 52-53 - “…oil thrown to the top of the chamber C…” and Claim 1 - “…flow of lubricant from the gear chamber into the upper bearing chamber…rotating the gears…splashing lubricant on the baffle…” (for the gears to perform the cited function requires a type of force to be applied to the lubricant)) and using the applied force to supply the lubricant to the bearing assembly (24)(see Fig. 1 and Col. 5, Lines 40-53).
Re claim 18
Cliborn discloses method of claim 17 (as described above) wherein the applying the force comprises applying a centrifugal force to some of the lubricant (see Fig. 1 and Col. 5, Lines 21-22 - “…oil particles thrown off by the gears…” and Col. 5, lines 52-53 - “…oil thrown to the top of the chamber C…” and Claim 1 - “…flow of lubricant from the gear chamber into the upper bearing chamber…rotating the gears…splashing lubricant on the baffle…” (for the gears to perform the cited function requires a type of centrifugal force to be applied to the lubricant)).
Re claim 20:
Cliborn discloses the method of claim 17 (as described above) wherein the rotation of the rotating assembly (26/50)( see Fig. 1 and Col. 5, Lines 21-22 - “…oil particles thrown off by the gears…” and Col. 5, lines 52-53 - “…oil thrown to the top of the chamber C…” and Claim 1 - “…flow of lubricant from the gear chamber into the upper bearing chamber…rotating the gears…splashing lubricant on the baffle…”) comprises the rotation of a gear assembly (26/50)(Col. 4, Lines 32-36 - “…the gear 26 is splined to the innermost end 22c of shaft 22 to rotate therewith. The gear 26 in rotation conventionally meshes a larger diameter gear 50…”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cliborn (U.S. 2,615,533) as applied to claim 5 above in view of Andrews (U.S. 2,878,894).
Re claims 6-8:
Cliborn discloses the air turbine starter (Fig. 1) of claim 5 (as described above).
Cliborn fails to disclose wherein the at least one supply inlet portion has a decreasing cross-sectional area (Claim 6); nor wherein the decreasing cross-sectional area is continuously decreasing (Claim 7); nor wherein the at least one supply inlet portion defines a cone.
Andrews teaches wherein at least one supply inlet portion (54’, bent tube - Col. 4, Line 75 - Col. 5, Line 1 (element 54’ is shown as a type of supply inlet portion in Fig. 4)) has a decreasing cross-sectional area (see Fig. 4 - element 54’ is shown with a type of decreasing cross-sectional area); wherein the decreasing cross-sectional area is continuously decreasing (see Fig. 4 - element 54’ is shown with a type of continuously decreasing cross-sectional area); and wherein the at least one supply inlet portion (54’) defines a cone (see Fig. 4 - element 54’ is shown defining a type of cone).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the inlet portion of Cliborn after the inlet portion of Andrews (thereby including the inlet portion of Andrews as the supply inlet in Cliborn) for the advantage of being able to collect and guide a stream of lubricant (Andrews; see Fig. 4 - element 54’ is shown collecting and guiding element 66’).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cliborn (U.S. 2,615,533) as applied to claim 17 above in view of Telakowski (U.S. 2011/023249).
Re claim 19:
Cliborn discloses the method of claim 17 (as described above).
Cliborn fails to disclose wherein the lubricant supplied to the bearing is channeled to an exterior of the air turbine starter.
Telakowski teaches wherein a lubricant (42, starter lubricant - Para 13) supplied to a bearing (see Fig. 2 and Para 15 - “…in turbine starters 10 where there is a desire to direct starter lubricant 42 to key elements, for example, bearings, gear assembly 48, and/or clutch 66…” (bearings are shown in Fig. 2 within internal cavities of element 10 and in fluid communication with element 42)) is channeled to an exterior (40, cooler environment of gearbox assembly - Para 16) of an air turbine starter (10, turbine starter - Para 11)(see Fig. 2 - element 42 is shown routed through element 54 and 56 to within element 40 which is shown exterior to element 10 and Para 15 - “… heated starter lubricant 42 is pumped, via the internal pump 64, through the one or more outflow transfer passages 54 and into the at least one heat exchange pipe 56. As the starter lubricant 42 flows through the heat exchange pipe 56, heat from the starter lubricant 42 is transferred to the heat exchange pipe 56 and dissipated into the engine gearbox coolant 44 flowing around an exterior of the heat exchange pipe 56…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the air turbine starter of Cliborn after that of Telakowski (thereby routing the lubricant of Cliborn external to the air turbine starter of Cliborn in the manner taught by Telakowski) for the advantage of being able to cool the lubricant without significant additional structure (Telakowski; Para 16).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sorenson et al. (U.S. 5,042,963) discloses an air turbine starter with a lubricant supply portion (38, 38’) fluidly coupled to a bearing assembly (24).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8/11/22